DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This is a non-final Office Action in response to the present US application number 16/657,837, filed on 05/03/2022. 

Claims 1-10 and 19-27 are elected and presented for examination, with claims 1 and 19 being independent.  Claims 11-18 and 28-34 are withdrawn.

Claims 11-18 and 28-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected of group II, there being no allowable generic or linking claim.  Election, Group I, claims 1-10 and 19-27, was made. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/01/2022.

Applicant's election with traverse of Restriction/Election Requirement in the reply filed on 07/01/2022 is acknowledged.  The traversal is on the ground(s) that claim 11 (groups II) is not a sub-combination of claim 1 (group I).  
This is not found persuasive because: 
As asserted by the Applicant: Claim 1 (Invention I) is directed towards transmitting data received from a first storage system over a communication network. Claim 11 (Invention ID) is directed towards receiving data over a communication network and storing the data in a storage system. The limitations of claim 11 may seem completely independent to those of claim 1.
In view of the Examiner: Claim 1 (Group I) is drawn to a method and an apparatus for generating deduplication information for the received data.  Claim 11 (Group II) is drawn to a method and an apparatus for restoring data that has been deduplicated.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself or in other combinations (MPEP § 806.05(c)).
Restriction for examination purposes is proper, in either case independent/distinct inventions or combination and sub-combination inventions,  because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 19  contains subject matter “one or more computer readable storage media” which was not described in the specification for application subjects to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 20-27 are rejected for the same reason, due to their dependency to the rejected claim 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1 and 19
             Independent claims 1 and 19 recite:
receiving first data from a first storage system for transmission over the communication network, wherein the first storage system performed a deduplication process on the first data when storing the first data therein and wherein the deduplication process generated first deduplication information for the first data; 
deduplicating the first data using the first deduplication information in the first storage system; and 
transmitting the first data over the communication network.

The limitations of receiv(ing) …, deduplicat(ing) …, transmitt(ing)…describe an abstract idea.  The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  In particular, the claims recite additional elements, “storage system”,  “program instructions”, “computer readable storage media,” to perform the steps in the claims. These are generic computer products. Note that the limitations, in the instant claims, are done by the generically recited computer products. The generically recited computer elements such as “storage system”,  “program instructions”, “computer readable storage media,” do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The steps for data gathering and processing do not add a meaningful limitation to the method as they would be routinely used by those of ordinary skill in the art in order to apply the abstract idea. Note the court’s analysis in Ultramercial:
Adding a computer to otherwise conventional steps does not make an invention patent- eligible. Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.

Viewed as a whole, the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 2-10 and 20-27
The limitations as recited in claims 2-10 and 20-27 are simply describe the concepts of transferring data over a communication network.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-10 and 20-27 are directed to abstract idea and are not patent eligible.	


Claims 19-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter
Claim 19 recites, A apparatus … comprising: “one or more computer readable storage media”, which is not limited to statutory subject matter. Applicant has failed to provide antecedent basis for the claim terminology "computer readable storage media " in the specification.  Thus, the broadest reasonable interpretation of a claim drawn to a computer readable storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable medium, particularly when the specification is silent (see MPEP 2111.01). Thus, in the absence of an explicit and deliberate definition, one of ordinary skill in the art would be led to believe that the medium encompasses signals and other forms of propagation and transmission media. In such embodiments, the executable instructions are unable to act as a computer component and have their functionality realized.  See 351 OG 212, Feb 23 2010.
Subsequently, claims 20-27 and 30 are also considered to be non-statutory under 35 USC 101 as being dependent on independent claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 19-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madan et al., US 2017/0046095 (hereinafter “Madan”).

Regarding claim 1, Madan discloses, A method of leveraging storage deduplication when transferring data over a communication network, the method comprising: 
in a network traffic optimizer: 
receiving first data from a first storage system for transmission over the communication network (e.g. The host computing device may receive a write request, as first data, which may be associated with writeable data and/or a destination location for the storage server, Madan:[0007]), wherein the first storage system performed a deduplication process on the first data when storing the first data therein and wherein the deduplication process generated first deduplication information for the first data (e.g. The host computing device may perform host side deduplication upon the writeable data, such as a low quality (e.g., computationally inexpensive, non-cryptographic, etc.) hash function, upon (e.g., some or all of) the writeable data to create a signature that may be compared with a data structure index that addresses content within a host side cache (e.g., the data structure index may comprise low quality hash function signatures of data stored within the host side cache, where the data within the host side cache may correspond to instances of data stored by the storage server, Madan: [0008]); 
deduplicating the first data using the first deduplication information in the first storage system (e.g. For example, the data structure index may be queried with the signature to determine whether the signature is specified within the data structure index. If the signature is specified within the data structure index, then a byte-by-byte comparison may be performed between the writeable data and data indexed by the signature in the host side cache to determine whether the writeable data is stored within the host side cache (e.g., the byte-by-byte comparison may be performed to address false positives that may arise from the low quality hash function where different data may be hashed into the same signature). If the data is stored in the host side cache, then a deduplication notification may be sent to the storage server, otherwise a write command may be sent to the storage server, Madan: [0008]-[009]); and 
transmitting the first data over the communication network (e.g. a host computing device (e.g., clients 108, 110) may comprise a host deduplication component configured to perform host side deduplication before transmits the data to a storage server over network connections, Madan: [0036] and [0052]).

Regarding claim 2, Madan further discloses, wherein deduplicating the first data comprises: 
buffering the first data in a buffer (e.g. a write request, as first data, may be stored in a content addressable table.  A content addressable table mapping a hash of contents within the host side cache to data blocks, Madan: [0060]); 
chunking contents of the buffer into first data chunks (e.g. The host computing device may compute a signature, such as cryptographic hash signatures, of (e.g., some or all of) the writeable data, Madan: [0008]); and 
referencing the first deduplication information in the first storage system to identify duplicate data chunks of the first data chunks (e.g. the data structure index addressing content within the host side cache may be queried using a low quality (e.g., computationally inexpensive, non-cryptographic, etc.) hash of the writeable data to determine whether the data is stored within the host side cache, Madan: [0060]).

Regarding claim 3, Madan further discloses, wherein the first deduplication information includes a hash table (e.g. the host computing device may maintain a data structure comprising signatures (e.g., hash signatures, such as cryptographic hash signatures, uniquely identify data), Madan: [0008]  and [0054]), and wherein deduplicating the first data further comprises: 
computing a hash for each data chunk of the data chunks (e.g. The host computing device may compute a signature, such as cryptographic hash signatures, of (e.g., some or all of) the writeable data, Madan: [0008] and [0054]); and 
determining whether the hash for each data chunk is in the hash table, wherein the hash for a data chunk of the data chunks being in the hash table indicates that the data chunk is a duplicate (e.g. The host computing device may query the data structure with the signature to determine whether the signature is specified within the data structure (e.g., a cryptographic hash signature comparison may be performed). If the signature is specified within the data structure, then the writeable data may already be stored by the storage server. If the signature is not specified within the data structure, then the writeable data may not already be stored by the storage server, Madan: [0008] and [0054]).

Regarding claim 4, Madan further discloses, wherein transmitting the first data over the communication network comprises: 
transmitting chunks of the first data chunks that are not determined to be duplicates (e.g. If the signature is not specified within the data structure (e.g., the writeable data may not be stored by the storage server), then a write command may be sent to the storage server. The write command may comprise the writeable data and/or other information, such as the destination location for the writeable data, the deduplication notification and/or the write command may correspond to the writeable data or merely the first data block, Madan: [0009], [0059] and [0061]); and
 transmitting hashes for chunks of the first data chunks that are determined to be duplicates (e.g. If the writeable data is stored within the host side cache, then the deduplication notification may be sent to the storage server, Madan: [0060] and [0061] ).

Regarding claim 5, Madan further discloses, wherein deduplicating the first data comprises:
buffering the first data in a buffer (e.g. a write request, as first data, may be stored in a content addressable table.  A content addressable table mapping a hash of contents within the host side cache to data blocks, Madan: [0060]);
passing contents of the buffer to the first storage system, wherein the first storage system chunks the contents into first data chunks (e.g. The host computing device may compute a signature, such as cryptographic hash signatures, of (e.g., some or all of) the writeable data, Madan: [0008] and [0054]) and determines which of the first data chunks are duplicates (e.g. The host computing device may query the data structure with the signature to determine whether the signature is specified within the data structure (e.g., a cryptographic hash signature comparison may be performed). If the signature is specified within the data structure, then the writeable data may already be stored by the storage server. If the signature is not specified within the data structure, then the writeable data may not already be stored by the storage server, Madan: [0008] and [0054]); and
receiving, from the first storage system, an indication of which of the first data chunks are duplicates (e.g. the host side deduplication component 506 may compute a signature A for the writeable data (data A).  If signature A is specified within data structure 510 (e.g., query result 508 may report that signature A is specified within data structure 510, which may indicate that an instance of data A 518 is stored by the storage server 514 within the data storage 516), then a deduplication notification 512 may be sent to the storage server 514, Madan: [0067]-[0068]).

Regarding claim 6, Madan further discloses, wherein the indication includes a hash for each chunk of the first data chunks that is determined to be a duplicate (e.g. the host side deduplication component 506 may compute a signature A for the writeable data (data A).  The signature, interpreted as an indication, is used to determine duplication, Madan: [0067]).

Regarding claim 7, Madan further discloses, wherein the first storage system comprises a virtualized storage area network spanning a plurality of host computing systems (e.g. FIG. 2 is an illustrative example of a data storage system 200 comprises a node 202 (e.g., host nodes 116, 118 in FIG. 1), and virtualized storage area network 234 (e.g., data storage devices 128, 130 in FIG. 1). A client 205 (e.g., 108, 110 in FIG. 1) can be connected to the node 202 over a network 216, for example, to provide access to files and/or other data stored on the data storage device 234, Madan: Fig. 2).

Regarding claim 8, Madan further discloses, wherein deduplicating the first data comprises:
executing a tap driver on top of a disk driver for the virtualized storage area network in the network traffic optimizer (e.g. It may be appreciated that host side deduplication may be implemented between a host computing device (e.g., client 205) and a storage server (e.g., node 202). For example, client 205 may comprise a host deduplication component configured to perform host side deduplication before sending storage data commands to node 202. Host side deduplication may mitigate unnecessary network traffic over the network connection 216 (e.g., data already stored by node 202 within data storage device 234 may not be retransmitted over network connection 216 (e.g., excluded from deduplication notifications from the client 205 to node 202)), Madan: [0052].  Note that The duplication process is performed in client 205 before transferring data to  node 202 (node 202 comprises virtual volumes, such as disks 224, 226, 228 of a disk array 218, 220, 222); thus, it is understood that the deduplicating executing on top of disk driver, Madan: [0038], [0049] and [0052]); and
transferring one or more deduplication requests using the tap driver to a deduplication port of the virtualized storage area network (e.g. client 205 may comprise a host deduplication component configured to perform host side deduplication before sending storage data commands to node 202, Madan: [0052]).

Regarding claim 9, Madan further discloses, wherein the network traffic optimizer comprises one of multiple network traffic optimizers that use the first deduplication information in the first storage system (e.g. operating system 208 [as the network traffic optimizer] installed in the memory 206 of the node 202 that can, for example, implement a Redundant Array of Independent (or Inexpensive) Disks (RAID) optimization technique to optimize a reconstruction process of data of a failed disk in an array, Madan: [0039]-[0040] and Fig. 2).

Regarding claim 10, Madan further discloses: 
in a second network traffic optimizer: 
receiving the first data over the communication network (e.g. The host computing device may receive a write request, as first data, which may be associated with writeable data and/or a destination location for the storage server. The client 205, as a second storage system (e.g., 108, 110 of FIG. 1) may be a general-purpose computer configured to execute applications, Madan:[0007], [0042]); 
restoring the first data using second deduplication information in a second storage system (e.g. The storage adapter 214 cooperates with the operating system 208 executing on the host 202 to access information requested by the client 205. The information can be stored in data blocks on the disks 224, 226, 228, Madan: [0043]); and 
transfer the first data to the second storage system (e.g. The information is retrieved by the storage adapter 214 and, if necessary, processed by the one or more processors 204 (or the storage adapter 214 itself) prior to being forwarded over the system bus 236 to the network adapter 210 (and/or the cluster access adapter 212 if sending to another node in the cluster) where the information is formatted into a data packet and returned to the client 205 over the network connection 216 (and/or returned to another node attached to the cluster over the cluster fabric 215), Madan: [0043]), wherein the second storage system performs the deduplication process on the first data when storing the first data therein and wherein the deduplication process generates the second deduplication information for the first data (e.g. a host computing device (e.g., clients 108, 110) may comprise a host deduplication component configured to perform host side deduplication before sending storage data commands to a storage server (e.g., node 116, 118). Host side deduplication may mitigate unnecessary network traffic over the storage network connections 112, 114, Madan: [0036]).

Claims 19-27 recite, A apparatus … comprising steps are similar to subject matter of claims 1-9; therefore, claims 19-27 are also rejected by the same reasons as indicated in claims 1-9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        9/22/2022